Defendant appeals from a judgment of conviction of the offense of unlawful possession of a still. The only point made by appellant is that, because he was convicted on the testimony of an accomplice, it was insufficient to support the verdict.
[1] It is manifest that no one would be benefited by a recital herein of the evidence adduced on the trial of the action. It is sufficient to state that, on examination of the evidence, it is clear that the testimony given by the accomplice was but a part only of the incriminatory evidence presented against defendant. The remainder of the evidence was not only largely corroboratory of the testimony given by the accomplice, but in itself would probably have been sufficient to support the judgment.
The judgment is affirmed.
Conrey, P.J., and York, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on October 2, 1930, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on October 23, 1930.